
	

114 HR 2915 : Female Veteran Suicide Prevention Act
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 2915
		IN THE SENATE OF THE UNITED STATES
		February 10, 2016Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to identify
			 mental health care and suicide prevention programs and metrics that are
			 effective in treating women veterans as part of the evaluation of such
			 programs by the Secretary, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Female Veteran Suicide Prevention Act. 2.Specific consideration of women veterans in evaluation of Department of Veterans Affairs mental health care and suicide prevention programsSection 1709B(a)(2) of title 38, United States Code, is amended—
 (1)in subparagraph (A), by inserting before the semicolon the following: , including specific metrics applicable to women; (2)in subparagraph (D), by striking and at the end;
 (3)in subparagraph (E), by striking the period at the end and inserting ; and; and (4)by adding at the end the following new subparagraph:
				
 (F)identify the mental health care and suicide prevention programs conducted by the Secretary that are most effective for women veterans and such programs with the highest satisfaction rates among women veterans..
			3.Mental health treatment for veterans who served in classified missions
 (a)Sense of CongressIt is the sense of Congress that veterans who experience combat-related mental health wounds should have immediate, appropriate, and consistent access to comprehensive mental health care.
 (b)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following section:
				
					1720H.Mental health treatment for veterans who served in classified missions
						(a)Establishment of standards
 (1)The Secretary shall establish standards and procedures to ensure that each covered veteran may access mental health care provided by the Secretary in a manner that fully accommodates the obligation of the veteran to not improperly disclose classified information.
 (2)The Secretary shall disseminate guidance to employees of the Veterans Health Administration, including mental health professionals, on the standards and procedures established under paragraph (1) and how to best engage covered veterans during the course of mental health treatment with respect to classified information.
 (b)IdentificationIn carrying out this section, the Secretary shall ensure that a veteran may elect to identify as a covered veteran on an appropriate form.
 (c)DefinitionsIn this section: (1)The term classified information means any information or material that has been determined by an official of the United States pursuant to law, an Executive order, or regulation to require protection against unauthorized disclosure for reasons of national security.
 (2)The term covered veteran means a veteran who— (A)is enrolled in the health care system established under section 1705(a) of this title;
 (B)is seeking mental health treatment; and (C)in the course of serving in the Armed Forces, participated in a sensitive mission or served in a sensitive unit.
 (3)The term sensitive mission means a mission of the Armed Forces that, at the time at which a covered veteran seeks treatment, is classified.
 (4)The term sensitive unit has the meaning given that term in section 130b(c)(4) of title 10.. (c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 1720G the following new item:
				
					
						1720H. Mental health treatment for veterans who served in classified missions..
			
	Passed the House of Representatives February 9, 2016.Karen L. Haas,Clerk
